ELLISON, J.
— This is an action of damages for the loss of a carload of hay. The plaintiff recovered judgment in the trial court.
The hay had been shipped over defendant’s road to Kansas City, Mo., and reached its yard on May 25, 1903, and was placed on a track to be unloaded. On the next day plaintiff requested defendant to place it on a different track for the purpose of unloading. There was delay in doing this until the 30th, when the hay was destroyed by the great flood of 1903. Defendant attempts to explain the delay hut we will assume with the plaintiff that it was a negligent delay. Assuming there was negligence, the defendant contends that it was not the proximate cause of the injury. That the proximate cause was the act of God with which defendant’s negligence had no legal connection. The point has been decided in defendant’s favor in the case of Moffat Commission Company v. Railway, (decided this term). We refer to that case and the opinion of Judge Goode in Grier v. Railroad, 108 Mo. App. 565,. for a discussion of- the reasons governing the disposition of this.
The judgment will be reversed.
All concur.